Citation Nr: 0917566	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  07-26 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for residuals of small 
infarct of the left frontal lobe, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for residuals of a 
stroke.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a lumbar spine 
disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for non-cardiac chest 
pain.

5.  Entitlement to an effective date earlier than March 24, 
2003, for the award of service connection for left ankle 
osteoarthritis.

6.  Entitlement to an effective date earlier than June 1, 
1981 for the award of service connection for headaches.

7.  Entitlement to an effective date earlier than March 24, 
2003 for the award of a separate compensable rating for 
service-connected headaches.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to May 
1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.

The issues of an increased rating for residuals of small 
infarct of the left frontal lobe; service connection for 
residuals of a stroke, lumbar spine disability and non-
cardiac chest pain; and entitlement an effective date earlier 
than March 24, 2003 for the award of a separate compensable 
rating for service-connected headaches are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  An unappealed RO rating decision in February 1983 denied 
a claim of service connection for a low back disability on 
the basis that there was no evidence of a current disability. 

2.  The evidence received since the RO's February 1983 rating 
decision is new and material as it includes competent 
evidence of a current lumbar spine disability which, when 
viewed in light of the STRs reflecting the Veteran's 
treatment for low back pain and strain, raises a reasonable 
possibility of substantiating the claim.

3.  An unappealed RO rating decision in February 1983 denied 
a claim of service connection for non-cardiac chest pain on 
the basis that there was no evidence of underlying 
disability. 

4.  The evidence received since the RO's February 1983 rating 
decision is new and material as it includes current 
assessments of pre-cordial chest pain and musculoskeletal 
pain which, when viewed in light of the STRs reflecting an 
evaluation for non-cardiac chest pain, raises a reasonable 
possibility of substantiating the claim. 

5.  The Veteran first filed a formal claim for service 
connection for left ankle disability on March 24, 2003, and 
there are no communications prior to this time which may be 
considered a formal or informal claim.

6.  The Veteran has been service-connected for headaches 
since June 1, 1981, the day following his discharge from 
active service. 


CONCLUSIONS OF LAW

1.  The February 1983 RO rating decision, which denied 
service connection for a low back disability, is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen the 
Veteran's claim of service connection for a lumbar spine 
disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156 (2008).

3.  The February 1983 RO rating decision, which denied 
service connection for non-cardiac chest pain, is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2008).

4.  New and material evidence has been received to reopen the 
Veteran's claim of service connection for non-cardiac chest 
pain.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2008).

5.  Entitlement to an effective date earlier than March 24, 
2003, for the award of service connection for osteoarthritis 
of the left ankle is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1154(b) 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.155, 
3.400, 3.816 (2008).

6.  Entitlement to an effective date earlier than June 1, 
1981 for the award of service connection for headaches is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1154(b) 5110 (West 
2002); 38 C.F.R. §§ 3.114, 3.155, 3.400, 3.816 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active service.  38 U.S.C.A. §§ 1110, 1131.  In 
order to qualify for entitlement to compensation under 
38 U.S.C.A. §§ 1110 and 1131, a claimant must prove the 
existence of (1) a disability and (2) that such disability 
has resulted from a disease or injury that occurred in the 
line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1360-61 (Fed. Cir. 2001). 

Specified diseases listed as chronic in nature, such as 
arteriosclerosis and cardiovascular renal-disease (including 
hypertension), may be presumed to have been incurred in 
service, if the evidence shows that such disease became 
manifest to a degree of 10 percent or more within one year 
from separation from active service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim . . 
. of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  The implementing 
regulation, 38 C.F.R. § 3.400, similarly states that the 
effective date "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  When 
an application for disability compensation is received within 
one year of the date of the veteran's discharge or release 
from service, the effective date of such award shall be the 
day following the veteran's release.  38 U.S.C.A. 
§ 5110(b)(1). 

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  An informal claim may be any 
communication or action, indicating an intent to apply for 
one or more benefits under VA law.  Thomas v. Principi, 16 
Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An 
informal claim must be written, see Rodriguez v. West, 189 F. 
3d. 1351 (Fed. Cir. 1999), and it must identify the benefit 
being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

Chest pain

The Board must independently determine whether new and 
material standard applies and, if so, whether new and 
material evidence has been submitted to reopen a prior final 
decision.  Barnett v. Brown, 83 F.3d 1380, 1383- 84 (Fed. 
Cir. 1996).

An RO rating decision in February 1983 denied a claim of 
service connection for non-cardiac chest pain on the basis 
that there was no evidence of underlying disability.  That 
decision is final and not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.302, 20.1103.

Evidence of record before the RO in February 1983 included 
the Veteran's STRs which reflected evaluations for his 
reported symptoms of chest pain with shortness of breath and 
tingling sensations across his chest and arms.  No organic 
pathology or etiology for his complaints was found.  A 
cardiology work-up ruled out organic heart disease.  
Differential diagnoses included gastrointestinal symptoms, 
questionable relationship to headaches or cervical spine 
disability, and a possible psychophysiological component to 
the complaints.  Post-service, VA examination in November 
1982 diagnosed non-cardiac chest pain, noting that extensive 
in-service evaluation found no evidence of organic disease.

Evidence of record since the RO's 1983 rating decision 
includes the Veteran's lay report of persistent chest pain 
symptoms since service, and VA clinical assessments of pre-
cordial chest pain and chest pain most likely musculoskeletal 
in nature.  Notably, the assessment of musculoskeletal chest 
pain suggests a possible underlying disorder, which cures the 
previous evidentiary deficit.   Accordingly, the Board finds 
that such evidence is new and material as it includes current 
assessments of pre-cordial chest pain and musculoskeletal 
pain which, when viewed in light of the STRs reflecting an 
evaluation for non-cardiac chest pain, raises a reasonable 
possibility of substantiating the claim.

As addressed in the remand following this decision, the Board 
finds that additional development of the claim is required 
prior to adjudication of the claim on the merits.

Lumbar spine disability

An RO rating decision in February 1983 denied a claim of 
service connection for a low back disability on the basis 
that there was no evidence of a current disability.  That 
decision is final and not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.302, 20.1103.

Evidence of record since the RO's February 1983 rating 
decision reflects current diagnoses of degenerative joint and 
disc disease of the lumbar spine.  Based upon the reason for 
the prior denial, the evidence now includes competent 
evidence of a current lumbar spine disability.  This 
evidence, when viewed in light of the STRs reflecting 
treatment for low back pain and strain, constitutes new and 
material evidence which raises a reasonable possibility of 
substantiating the claim.  The claim, therefore, is reopened.

As addressed in the remand following this decision, the Board 
finds that additional development of the claim is required 
prior to adjudication of the claim on the merits.

Earlier effective date earlier for the award of service 
connection for left ankle osteoarthritis

The facts of this issue may be briefly summarized.  In this 
case, there is no dispute that the Veteran filed a formal 
claim for service connection for a left ankle disability on 
March 24, 2003.  The RO has assigned the effective date of 
award effective to this filing.  The Veteran argues for an 
earlier effective date of award based on the premise that his 
left ankle disability existed since service, and that STRs 
confirming this injury were not discovered until many years 
after service.  

The Board has carefully reviewed the documents of record 
prior to the March 24, 2003, date of award and finds, as a 
matter of law, that the Veteran had not filed an earlier 
claim for service connection for left ankle disability. 

The Board acknowledges the Veteran's argument that STRs may 
not be complete, and that official service department 
confirming his combat wounds and award of the Purple Heart 
were not associated with the claims folder until many years 
after service.  Notably, VA has various effective date 
provisions pertaining to the late receipt or correction of 
military records.  See 38 U.S.C.A. § 5110(i); 38 C.F.R. 
§§ 3.156(c), 3.400(g).

However, these exceptions do not apply in this case as the 
Veteran had not filed a service connection claim prior to 
March 24, 2003 and, hence, no final decision had been reached 
on this claim.  

Simply stated, the Veteran did not file a claim. 

The Board also acknowledges that the Veteran's left ankle 
disability manifested many years prior to the effective date 
of award assigned.  However, the Board notes that the mere 
presence of medical evidence of a disability does not show an 
intent on the Veteran's part to seek service connection and 
therefore does not constitute a claim; rather, the Veteran 
must assert a claim either expressly or impliedly.  VA is not 
required to conjure up issues not raised by the claimant.  
Brannon, 12 Vet. App. 32 (1998). 

Therefore, the Board declines to view any references to left 
ankle disability in the Veteran's medical records as a formal 
or implied claim for VA compensation under the provisions of 
38 C.F.R. § 3.155.  The Board further notes that a VA 
treatment record may only serve as an informal claim for 
benefits once a formal claim for compensation has been 
allowed.  See 38 C.F.R. § 3.157.  

Based upon the above, the Board must find that the Veteran 
does not meet the criteria for establishing an effective date 
prior to March 24, 2003 for the award of service connection 
for left ankle osteoarthritis.  There is no doubt of material 
fact to be resolved in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b).  Rather, based upon the undisputed facts of 
record, the claim must be denied as a matter of law.

Earlier effective date for the award of service connection 
for headaches

The facts of this issue may be also briefly summarized.  An 
RO rating decision dated February 1983 granted a claim of 
service connection for degenerative discogenic disease of the 
cervical spine with secondary headaches and nerve-root 
entrapment.  The RO awarded a 20 percent rating for this 
disability, under DC 5293, effective date of June 1, 1981.

A subsequent RO rating decision in September 1986 upheld the 
20 percent rating.  A Board decision in July 1991 granted a 
40 percent rating for degenerative discogenic disease of the 
cervical spine with secondary headaches and nerve root 
involvement.

Thereafter, final RO rating decisions in July 1995 and 
February 1996 denied claims for an increased rating for 
degenerative discogenic disease of the cervical spine with 
secondary headaches and nerve root involvement.

In a rating decision dated May 2004, the RO "granted" 
service connection for "chronic headaches, status post head 
injury (formally rated as part of cervical spine injury under 
DC# 5293), and awarded a separate 10 percent rating under DC 
8100 (migraine headaches) effective March 24, 2003.  The 40 
percent rating for degenerative discogenic disease of the 
cervical spine with nerve root involvement remained in 
effect.

In July 2005, the Veteran submitted a written statement 
construed by the RO as a notice of disagreement (NOD) with 
the effective date of award assigned for the Veteran's 
headache disorder.  In this statement, and during the course 
of the appeal, the Veteran has not clearly articulated the 
basis for his disagreement with any specificity.

In adjudicating this claim in March 2006, the RO indicated 
that the Veteran's headache disorder claim was "a 
complicated matter to explain," and construed the Veteran's 
NOD as encompassing the following claims:

1) an earlier effective date for service 
connection for chronic headaches; and
2) an earlier effective date for the separate 
evaluation for service-connected headaches.

In the Statement of the Case (SOC) dated August 2007, 
however, the RO listed the issue as entitlement to an 
effective date, prior to June 1, 1981, for service connection 
for chronic headaches status post head injury.  The SOC did 
not list, or properly evaluate, a claim for an earlier 
effective date for the separate evaluation for service-
connected headaches, which is based on different earlier 
effective date criteria.  See 38 C.F.R. § 3.400(o)(2).

The Veteran's underlying headache disorder has been service-
connected the day following his discharge from service.  The 
etiology of the disorder, whether originally attributed due 
to service-connected cervical spine disability or later 
attributed to service-connected residuals of a head injury, 
does not effect the analysis as it pertains to an effective 
date of award claim under the statutes governing service 
connection awards under 38 U.S.C.A. § 5110(b)(1).  Clemons v. 
Shinseki, No. 07-0558 (Feb. 17, 2009); Boggs v. Peake, 520 
F.3d 1330, 1335 (Fed. Cir. 2008).  See generally 38 U.S.C.A. 
§ 7104(b).  The appeal, therefore, is denied.

However, the crux of the matter from the Veteran's point of 
view (as recognized by the RO) appears to be that VA did not 
provide the Veteran a separate 10 percent rating for his 
headaches until March 24, 2003.  The applicable law states 
that an increase in disability compensation may be granted 
from the earliest date on which it is factually ascertainable 
that an increase in disability occurred if the claim for an 
increase is received within one year from that date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

As addressed in the remand, the Board finds that the Veteran 
has properly filed an NOD on the issue of entitlement to an 
effective date earlier than March 24, 2003 for the award of a 
separate compensable evaluation for service-connected 
headaches.  However, the Board has no jurisdiction at this 
time to review this aspect of this claim as the RO has not 
issued an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

With respect to the claim for an earlier effective date for 
the award of service connection for left ankle disability, 
the Veteran is challenging the effective date assigned 
following the grant of service connection.  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

Nonetheless, the Board notes that the RO provided the Veteran 
a letter in March 2006 notifying him of the criteria for 
establishing an effective date of award.  Thus, although 
further notice was not required, the RO in fact did provide 
additional notice consistent with the holding in Dingess.

The Board further notes that this earlier effective date 
claim involves a retroactive review of the documents of 
record prior to the effective date of award assigned.  There 
are no issues of fact in dispute which must be resolved to 
decide this case, rather the case involves a review of the 
documents and statements of record to determine whether the 
legal standard for an earlier filed claim has been met.  This 
case ultimately involves a claim that cannot be substantiated 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is dispositive 
the Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  Thus, further VCAA notice is not required.

With respect to the claim for an earlier effective date for 
the award of service connection for headaches, the Board has 
determined that service connection for such disability has 
been in effect since the day following the Veteran's 
discharge from service.  As this claim cannot be 
substantiated as a matter of law, no further notice is 
required.  See Sabonis, 6 Vet. App. at 430; VAOPGCPREC 5-2004 
(June 23, 2004).

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of a claim.  In 
this case, the record contains all records relevant to his 
claim on appeal.  The Veteran has not alleged the existence 
of any documents submitted to VA which could establish that a 
claim of service connection for left ankle disability had 
been filed prior to the effective date of award assigned.  
For the reasons specified above, any additional private or VA 
treatment records, or Social Security records, could not 
provide a basis to grant this claim.  See 38 C.F.R. §§ 3.155, 
3.157.  The issue in this case is not the actual onset of 
disease but, rather, the legal issue of when a claim for 
service connected benefits was filed with VA.  As noted 
above, the Veteran has been service-connected for headaches 
since his discharge from service.  Accordingly, VA has no 
further duty to assist the Veteran in the development of 
these claims.

ORDER

The claim of service connection for lumbar spine disability 
is reopened.  To this extent only, the appeal is granted.

The claim of service connection for non-cardiac chest pain is 
reopened.  To this extent only, the appeal is granted.

The claim of entitlement to an effective date earlier than 
March 24, 2003, for the award of service connection for 
osteoarthritis of the left ankle is denied.

The claim of entitlement to an effective date earlier than 
June 1, 1981 for the award of service connection for 
headaches is denied.


REMAND

The Veteran claims entitlement to a rating greater than 10 
percent for his service-connected small infarct of the left 
frontal lobe, and claims service connection for residuals of 
an additional cerebrovascular accident (CVA or stroke).  The 
Veteran has a history of CVA recorded in the available 
records, but no actual documentation of treatment for CVA 
contemporaneous in time with the alleged incident.

The RO has service-connected the Veteran for residuals of 
left frontal lobe infarct, first detected by a magnetic 
resonance imaging (MRI) scan in 1992 (described as an "old" 
infarct).  No other incident of CVA is documented.  
Unfortunately, the medical assessments of record do not 
provide a clear picture as to whether the Veteran has 
suffered more than one CVA incident and, if so, the resulting 
residual disability. 

For example, VA clinicians have described the Veteran as 
having a left frontal lobe infarct which affected the left 
side of his body, including left facial numbness and sensory 
deficit (VA clinical record dated November 2000) and current 
left hemibody weakness and hyperreflexia (VA clinical record 
dated September 2007).  

However, a VA C&P examiner in November 1995 described CVA 
residuals affecting the Veteran's right side based on 
complaints provided by the Veteran.  In April 1997, a VA C&P 
examiner described the Veteran as having a history of CVA of 
the right brain with left-sided residuals.  Similarly, a VA 
clinician in September 2002 described "contralateral" 
residuals while a VA clinician in October 2007 noted 
remaining right-sided weakness.  In September 2007, a VA 
clinician described possible new right-sided weakness.

The Veteran underwent a VA C&P examination in November 2007.  
This examiner noted review of the results of one prior C&P 
examination, but not the conflicting assessments noted above.  
The examiner first described the Veteran as having a 
decreased sensation over the entire right side of his body 
with some right-sided weakness compared to the left.  
However, the examiner later noted decreased sensation of the 
Veteran's left side of the body with a left-sided weakness in 
gait.  The examiner diagnosed a right hemisphere CVA.

The Veteran's service-connected residuals of left lobe 
infarct is currently evaluated as 10 percent disabling under 
DC 8009, used for the evaluation of hemorrhage from the brain 
vessels.  The notes following 38 C.F.R. § 4.124a, DC 8007, 
8008, and 8009 for embolism, thrombosis, and hemorrhage, 
respectively, of brain vessels provide that following an 
initial rating of 100 percent for six months, the disability 
shall be rated thereafter based on residuals, at a minimum 
rating of 10 percent.

Neurological conditions, except as otherwise provided, will 
be rated in accordance with a schedule of ratings set out at 
38 C.F.R. § 4.124a, which provides that, with the exceptions 
noted, disability from the following diseases and their 
residuals may be rated from 10 percent to 100 percent in 
proportion to the impairment of motor, sensory, or mental 
function.  Consideration is supposed to be given to 
especially psychotic manifestations, complete or partial loss 
of use of one or more extremities, speech disturbances, 
impairment of vision, disturbances of gait, tremors, visceral 
manifestations, etc., referring to the appropriate bodily 
system of the schedule.  With partial loss of use of one or 
more extremities from neurological lesions, rate by 
comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves. 

The medical evidence of record suggests that the Veteran may 
have some residual left facial numbness as well as left 
hemibody weakness and hyperreflexia problems which affect his 
ambulation.  Other evidence suggests right-sided problems and 
reflects a diagnosis of right-sided CVA.  The question arises 
as to whether the Veteran has experienced more than one CVA.  

Additionally, the left-sided findings place into question as 
to whether the separate "minimum" evaluation for the 
stroke, as opposed to the assignment of separate evaluations 
for the stroke residuals, may be warranted.  

Unfortunately, at this time, the Board does not have 
sufficient information to make a fully informed evaluation of 
the underlying medical issues involving the Veteran's 
residuals of left frontal lobe infarct and the claimed 
additional CVA.  See Stefl v. Nicholson, 21 Vet. App. 120, 
123 (2007).  Accordingly, the Board believes that additional 
VA examination is necessary to address these matters and 
determine the DC's which are applicable to this increased 
rating claim.

Notably, a Court decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), dated January 2008, addressed the extent of 
notice required for increased rating claims in general.  In 
Vazquez-Flores, the Court held that notice complying with 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate an increased rating 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  

Further, if the DC under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

The Veterans Benefits Administration (VBA) has issued 
guidance regarding the notification procedures resulting from 
the Court's decision in Vazquez-Flores.  See VBA Fast Letter 
08-16 (June 2, 2008).  In pertinent part, VBA determined 
that, in an increased rating claim, a claimant must be 
provided the relevant DC rating criteria under which the 
disability at issue is currently rated.

In light of the Court's decision in Vazquez-Flores and the 
guidance contained in VBA Fast Letter 08-16, the Board will 
order corrective notice on the increased rating claim.  
Clearly, the Veteran should be provided notice of DC 8009 
but, given the state of the evidence, it is unclear whether 
additional DC's are applicable.  As it appears that a 
potential neurologic impairment may be present, the RO should 
provide the Veteran with the criteria for evaluating 
neurologic disorders under 38 C.F.R. § 4.124a.

With respect to the non-cardiac chest pain claim, the Veteran 
has reported persistent symptoms since service with STRs 
reflecting an attempt to diagnose his complaints.  However, 
no underlying disorder was found.  More than 40 years later, 
a definitive diagnosis or etiology for these complaints has 
not been provided.  However, VA clinicians have provided 
assessments of pre-cordial chest pain and possible 
musculoskeletal pain.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  Degmetich v. Brown, 
104 F.3d 1328, 1333 (1997).  The Court has held that a 
symptom alone without a diagnosed or identifiable underlying 
malady or condition does not, in and of itself, constitute a 
disability for which service connection may be granted.  See 
Sanchez- Benitez v. West, 13 Vet. App. 282 (1999).  At this 
time, there is insufficient evidence of an underlying 
disability for the Veteran's reported non-cardiac chest pain 
to support an award of service connection.  However, given 
the evidence of persistent symptoms since service, the low 
threshold for VA providing an examination has been met.  
McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006). 

With respect to the lumbar disability claim, the Veteran was 
involved in an automobile accident in December 1978.  The 
Veteran's STRs include his subsequent report of back pain 
which he attributed to the accident.  He received treatment 
for lumbar strain and/or myositis in June and August 1969, 
and muscle spasm in June 1974.  He reported recurrent back 
pain on formal examinations in September 1974 and July 1977.  

An August 1986 VA clinical record included an assessment of 
low back pain (LBP) secondary (2°) to motor vehicle accident 
(MVA) in 1968.  Notably, this assessment has limited 
probative value as no reasoning or rationale for the 
conclusion was provided.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008) (noting that "most of the 
probative value of a medical opinion comes from its 
reasoning."); Stefl, 21 Vet. App. at 124 ("[A] medical 
opinion ... must support its conclusion with an analysis that 
the Board can consider and weigh against contrary 
opinions.").

However, the August 1986 clinical assessment suggests that a 
low back disability may be associated with service and, thus, 
meets the low threshold which triggers VA's duty to obtain 
medical opinion in this case.  McLendon, 20 Vet. App. 79 
(2006).

As indicated above, the RO construed the Veteran's July 2005 
VA Form 21-4138 filing as an NOD with respect to the issue of 
entitlement to an effective date earlier than March 24, 2003, 
for the award of a separate compensable rating for service-
connected headaches.  See RO rating decision dated March 
2006.  The RO has not issued an SOC on this issue, and the 
claim is remanded for issuance of an SOC.  Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran corrective notice on 
his increased rating claim for residuals of 
left frontal lobe infarct consistent with the 
holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) and the guidance set forth in 
VBA Fast Letter 08-16.  In particular, he 
should be advised as follows:

	a)  to submit medical or lay evidence 
demonstrating a worsening or increase in 
severity of his residuals of left frontal 
lobe infarct and the effect that worsening 
has on his employment and daily life; and

	b) notice of the schedular criteria for 
evaluating residuals of left frontal lobe 
infarct under DC 8009 and for rating 
neurologic impairments under 38 C.F.R. 
§ 4.124a.

2.  Obtain the Veteran's clinical records of 
treatment from the San Diego, California VA 
Medical Center since November 2007.

3.  Arrange for the Veteran to undergo 
appropriate VA medical examination(s) which 
evaluates all residuals of his service-
connected residuals of left frontal lobe 
infarct, and whether any other CVA events 
have occurred.  The entire claims file must 
be made available to the health care provider 
designated to examine the Veteran, and the 
examination report should include discussion 
of the Veteran's documented medical history 
and assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.

The examiner's attention is directed to the 
MRI finding of left frontal lobe infarct in 
1992, the lack of documentation of a right 
hemispheric CVA, the diagnoses of right 
hemisphere CVA, and conflicting assessments 
of whether the left frontal lobe infarct 
affected the left or right hemispheres of the 
Veteran's body.  

Based upon examination of the Veteran and 
review of the claims folder, the examiner is 
requested to provide the following medical 
findings:

a) identify all current disability 
associated with service-connected 
residuals of left frontal lobe infarct, 
identifying all nerve distributions 
affected (including whether the right 
and/or left hemisphere was affected) and 
the extent of impairment for each nerve 
distribution involved (e.g., mild, 
moderate, moderately severe or severe 
impairment); and 

b) provide opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that the 
Veteran has suffered from a CVA other than 
service-connected left frontal lobe 
infarct and, if so, identify all residual 
disability. 

If the examiner cannot provide a diagnosis or 
opinion without resort to speculation, the 
examiner must explain why such an opinion 
would be speculative.

4.  Arrange for the Veteran to undergo an 
appropriate VA examination in order to 
determine the nature and likely etiology of 
his non-cardiac chest pain, if determinable.  
The entire claims file must be made available 
to the health care provider designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.

Based on the examination and review of the 
record, the examiner should identify whether 
the Veteran's claimed non-cardiac chest pain 
is attributable to a known clinical diagnosis 
and, if so, whether it is at least as likely 
as not (i.e., there is at least a 50 percent 
probability) that such disability first 
manifested in service or is the result of 
injury or disease incurred or aggravated 
during active duty service from December 1951 
to May 1981.  

If the examiner cannot provide a diagnosis or 
opinion without resort to speculation, the 
examiner must explain why such an opinion 
would be speculative.

5.  Arrange for the Veteran to undergo an 
appropriate VA examination in order to 
determine the nature and likely etiology of 
his low back disability. The entire claims 
file must be made available to the health 
care provider designated to examine the 
Veteran, and the examination report should 
include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should be 
accomplished and all clinical findings should 
be reported in detail.

Based on the examination and review of the 
record, the examiner should identify all 
current low back disabilities present and 
offer an opinion as to whether it is at least 
as likely as not (i.e., there is at least a 
50 percent probability) that any currently 
diagnosed back disability first manifested in 
service or is the result of injury or disease 
incurred or aggravated during active duty 
service from December 1951 to May 1981.  

The examiner's attention is directed to the 
Veteran's STRs reflecting a history of 
automobile accident in December 1968, the 
Veteran's subsequent report of back pain 
which he attributed to the accident; 
treatment for lumbar strain and/or myositis 
in June and August 1969, and muscle spasm in 
June 1974; the Veteran's report of recurrent 
back pain on formal examinations in September 
1974 and July 1977; the November 1982 VA 
examination report reflecting report of 
recurrent back pain with no underlying 
disability found; treatment for back strain 
in June 1983; and electromyography evidence 
of S1 radiculopathy in August 1986.

If the examiner cannot provide a diagnosis or 
opinion without resort to speculation, the 
examiner must explain why such an opinion 
would be speculative.

6.  Issue the Veteran an SOC on the issue of 
entitlement to an effective date earlier than 
March 24, 2003, for the award of a separate 
compensable rating for service-connected 
headaches.  The Veteran should be informed of 
his appellate rights and of the actions 
necessary to perfect an appeal on this issue.  
Thereafter, this issue is to be returned to 
the Board only if an adequate and timely 
substantive appeal is filed.

7.  Upon completion of the above, 
readjudicate the claims.  In so doing, the RO 
should determine whether the Veteran is 
entitled to separate ratings for residuals of 
left frontal lobe under additional DC's other 
than DC 8009.  If any benefit sought on 
appeal remains denied, provide the Veteran 
and his representative a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


